Citation Nr: 0532492	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied and final claim of entitlement to service 
connection for the cause of the veteran's death, and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.  
He served a portion of his active service in the Republic of 
Vietnam, in combat.  He received the Purple Heart Medal, 
among other service awards.  The appellant is his surviving 
spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which determined that new and material evidence 
was not received to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  Appeal to 
the Board was perfected.  
  
In June 2003, the appellant testified before an RO Decision 
Review Officer (DRO).  In September 2005, she testified 
before the undersigned Veterans Law Judge of the Board, 
sitting in Washington, D.C.  The transcripts of both hearings 
are of record.  


FINDINGS OF FACT

1.  In January 1984, the St. Petersburg, Florida, RO 
initially denied service connection for the cause of the 
veteran's death.  In March 1984, the appellant received 
notice of this denial and of her appeal rights.  She did not 
initiate appeal.  

2.  No further communication was received from the appellant 
on the issue of the cause of her husband's death until 
November 2000, when she petitioned the Nashville, Tennessee, 
RO to reopen the claim.  After the RO's January 2001 denial, 
she perfected an appeal to the Board.

3.  Evidence added to the record after January 1984, on the 
issue of entitlement to service connection for the cause of 
the veteran's death, is either cumulative or redundant of 
evidence of record in January 1984; does not bear directly 
and substantially under the specific matter under 
consideration; and, by itself or in connection with evidence 
previously assembled, is not significant enough that not 
considering it would be unfair to the appellant as to the 
merits of the claim.    


CONCLUSIONS OF LAW

1.  The January 1984 RO rating decision denying an original 
claim of entitlement to service connection for the cause of 
the veteran's death is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).  

2.  New and material evidence has not been received since 
January 1984 with respect to the claim of entitlement to 
service connection for the cause of the veteran's death and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted is a "legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.   Evans v. 
Brown, 9 Vet. App. 273 (1996).  Basically, an RO denial is 
final if there is no communication indicating disagreement 
with the denial within a year after the date of notice 
thereof.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2005).  With respect to Board 
denials, in general, they are final as of the date of mailing 
as stamped on the face of the decision.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which bears directly and 
substantially under the specific matter under consideration; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened; which, by itself or when 
considered with previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
(The Board notes that 38 C.F.R. § 3.156 was revised within 
the last several years; however, the revised version was 
promulgated after the appellant filed her claim to reopen in 
November 2000, and as such, the "old" version in effect in 
November 2000 and cited above applies here.)  

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously denied and final 
claim, it must be both new and material.  If the evidence is 
not material, the inquiry ends and the claim cannot be 
reopened.  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue, 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The claim from which the instant appeal stems is that 
received in November 2000.  Service connection for the cause 
of the veteran's death was initially denied in a January 1984 
rating decision.  The appellant was notified of this decision 
and of her appeal rights via a March 1984 letter.  The record 
discloses no further communication from the appellant since 
March 1984, until November 2000, when she petitioned the RO 
to reopen the same claim.  After the January 2001 RO denial, 
the appellant perfected an appeal to the Board.

Based upon the above, the Board finds that the January 1984 
rating decision is the operative rating action, as it 
constitutes the last final RO communication to the appellant 
concerning initial denial of service connection for the cause 
of the veteran's death, for the purposes of determining 
whether new and material evidence has been added to the 
record since then.  Thus, the November 2000 claim on the same 
issue is a claim to reopen, and new and material evidence 
must be presented before the claim can be reopened.  Only if 
such evidence is presented does the Board have jurisdiction 
to adjudicate the underlying claim. 

The death certificate, of record in January 1984, indicates 
that the veteran died in November 1983 of asphyxiation due 
to, or the consequence of, carbon dioxide inhalation.  The 
veteran committed suicide lying under the exhaust assembly of 
an automobile, inhaling carbon dioxide.  During the veteran's 
lifetime, service connection was in effect for residuals of a 
gunshot wound to the chest, left side, incurred in combat in 
Vietnam, evaluated as 20 percent disabling as of May 27, 
1967, the day after discharge from service.

At no time has the appellant alleged, nor does the evidence 
indicate, that physical disability - that is, the service-
connected gunshot wound injury itself - had bearing on the 
cause of the veteran's death.  Rather, the allegation is now, 
and had been decades ago, that the veteran had acquired a 
psychiatric disorder as a result of combat service in 
Vietnam, and that this is what caused him to commit suicide.  
Certainly, given service connection was established for 
gunshot wound residuals, and award of a Purple Heart Medal, 
there is no dispute that the veteran served honorably, in 
combat.  The Board fully concedes, too, that combat service 
can be traumatic, psychologically and physically.     


In theory, the notion that combat service could lead to both 
physical and psychiatric disability certainly is plausible.  
However, the factual bases in this claim do not adequately 
support a conclusion that the veteran here did in fact incur 
a psychiatric disability as a result of service.  First and 
foremost, it is highly probative that the key basis for 
denial in 1984 was the lack of any notation in the service 
medical records, including the separation medical examination 
report, as to psychiatric abnormality.  Also, the 1984 rating 
decision notes that the veteran had sought a few years before 
his death nonservice-connected pension benefits based upon 
psychiatric disability for which he received treatment in the 
early 1980s.  This is well after a decade following discharge 
from service.    

Evidence added to the record since January 1984 includes the 
appellant's RO and Board hearing testimony.  The appellant 
contends that her husband committed suicide as a result of 
psychiatric problems incurred in service.  At the RO hearing, 
she testified that, even as early as in the mid to late 
1960s, her husband had exhibited unusual behavior, like 
locking her in a closet during their honeymoon in 1966, which 
she believes was symptomatic of psychiatric disorder not then 
diagnosed.  She also has said elsewhere in the record, before 
and after January 1984, that she was separated from her 
husband at the time of his death in part due to his 
psychiatric problems.  All of this lay evidence recently 
added to the record is new in the sense it was not of record 
in January 1984.
 
Nonetheless, to reopen a previously denied and final claim, 
the evidence not only must be new, but also must be material.  
The new evidence must, at the most basic level, present a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2005).  On the one hand, this does not 
present a particularly onerous standard for the appellant.  
However, the evidence must be carefully reviewed to determine 
whether, even if new in the sense that they document more 
contemporaneous lay evidence, which appears to be the case 
here, it is material to the claim.  


The new lay evidence is not material as it is duplicative, 
cumulative, and essentially reiterates previously known 
allegations as to the appellant's belief that her husband's 
military service and his suicide are related.  It does not 
constitute new factual bases for the purposes of reopening 
the claim.  Nothing in this new evidence indicates that a 
psychiatric abnormality was manifested before discharge or 
within one year after discharge (presumptive service 
connection period for psychosis - see 38 C.F.R. §§ 3.307, 
3.309 (2005)), or that any medical or mental health care 
professional opined that psychiatric disability was incurred 
as a result of service.  

In this connection, it is noted that the appellant submitted 
during the appeal copies of what appear to be layperson 
statement(s) and police report concerning the discovery of 
the veteran's body, a private facility's report as to the 
veteran's psychiatric treatment beginning in 1980, and the 
death certificate.  Some of these items were not of record in 
1984; nonetheless, although they provide more detail 
concerning the circumstances of the veteran's death, they are 
essentially duplicative and cumulative, as the basic 
circumstances of the veteran's death are contained in the 
death certificate that was of record in 1984.  The fact that 
the veteran did have psychiatric problems and that he 
committed suicide is not in dispute, as the pre-1984 record 
does reflect VA treatment for depressive neurosis in 1975 and 
private treatment for paranoid schizophrenia in 1980.  
However, none of these items relates the veteran's 
psychiatric problems to his military service, and nothing in 
the new evidence adds new facts on this point.  

Further, while the Board acknowledges the appellant's 
testimony (lay evidence) that the veteran had exhibited 
abnormal behavior even in the mid-1960s (which would include 
the presumptive service connection period for psychosis), and 
even submitted a layperson statement from a woman who 
reportedly had been a former girlfriend of the veteran and 
who said that the veteran appeared to be a changed man after 
service, the record in 1984 and now is the same to the extent 
that that the earliest medical evidence of record documenting 
manifestation of psychiatric abnormality is 1975 (at a VA 
facility), well after the passage of the presumptive service 
connection period for psychosis, with no medical evidence to 
link such abnormality to military service.

Further on this point, the Board acknowledges that a 1980 
private medical record, which was in the claims file in 1984, 
documents hospitalization beginning in 1980 for psychiatric 
problems, but that the claims file does not include copies of 
treatment records from the private care facility.  The Board 
has considered whether the lack of these private treatment 
records itself is a defect that could materially prejudice 
the appellant.  The appellant herself testified before the 
undersigned that she herself had tried to obtain the 
treatment records, and submitted what she did obtain.  Also, 
RO hearing testimony includes reports from the appellant that 
the veteran had psychiatric treatment at two other private 
facilities.  Nonetheless, when questioned explicitly by the 
DRO as to whether her husband had been diagnosed with a 
psychiatric disorder before 1975, she replied in the 
negative.  Her lay assertion now that he might have reported 
psychiatric problems to various care providers sometime 
before 1975 does not, in the Board's opinion, constitute 
sufficient evidence as to manifestation of a psychiatric 
disorder during the pertinent time period (e.g., on or before 
May 26, 1968 for psychosis).  Moreover, the DRO asked the 
appellant, with her accredited service representative 
present, to provide records release authorization records to 
permit VA to contact the private facilities for records.  
(Even before the RO hearing, the appellant was provided blank 
authorization forms along with a November 2002 duty-to-assist 
letter.)  The record indicates appellant's submittal of 
various items, including lay evidence discussed above, after 
the RO hearing, and as well, her handwritten lay statement 
after the November 2002 duty-to-assist notice, but no written 
authorization forms, and no subsequent allegation that 
records from these facilities include material evidence 
sufficient to reopen the claim.  Based on the above, the 
Board does not find basis to preclude a decision on the 
merits on the issue on appeal with respect to missing private 
treatment records.  

In sum, the "new" evidence, comprised mostly of lay 
evidence, repeats previously-advanced allegations to the 
effect that the veteran's suicide was prompted by psychiatric 
problems that purportedly had their genesis in service.  
Unfortunately, reiteration of the same allegations during 
this appeal, albeit more detailed than as presented before 
January 1984, without new evidence that calls into question 
the validity of the factual bases of record in 1984, does not 
permit reopening of the claim.  Nothing in the new evidence 
includes facts that could indicate that the veteran did in 
fact acquire a psychiatric disorder in service or a psychosis 
within the presumptive service connection period, or that a 
doctor, psychiatrist, psychologist, or other health care 
professional opined that he had psychiatric problems as a 
result of service, or that he had committed suicide because 
of psychiatric problems acquired during service.  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2005).  

Based upon all of the above, the Board is compelled to 
conclude that the record after January 1984 does not present 
new and material evidence.  The claim remains denied.   

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  

First, given prior denial of the same claim, the RO explained 
in the January 2001 rating decision what is meant by "new 
and material" evidence and why the November 2000 claim to 
reopen was not found to have been supported by such evidence.  
The November 2002 RO letter notified the appellant of the 
basic elements of a cause-of-death service connection claim 
and advised her VA would assist her in obtaining missing 
evidence relevant to the elements of the claim (such as 
medical reports showing a relationship between service and 
the cause of death) if she identifies the sources of such 
evidence.  As discussed earlier in Section I of this 
decision, the appellant was informed more than once that VA 
would assist her in obtaining missing evidence pertinent to 
the claim if she provided appropriate authorization.  
Further, through the rating decision, Statement of the Case 
(SOC), and Supplemental SOC (SSOC), she had notice of the 
various regulations applicable to the claim, and why the 
claim remains denied.  

As for the fourth element, the Board concedes that VA did not 
ask the appellant to "submit everything you have related to 
your claim" or something to that effect so as to literally 
comply with the requirement.  Also, the November 2002 letter 
was sent after the issuance of the rating decision upon which 
this appeal is based.  However, the Board does not find 
material prejudice has resulted therefrom.  Given the prior 
final denial of this claim, the key is whether new and 
material evidence was submitted.  Through the rating 
decision, SOC, and SSOC, the appellant and her representative 
were clearly on notice as to the requirement of such evidence 
before the claim can be adjudicated anew.  These items 
focused on the key missing evidence concerning manifestation 
of psychiatric problems in service or within the presumptive 
period, or medical opinion or report linking the veteran's 
psychiatric problems to his military service.  More than 
once, the appellant was provided notice that she could 
authorize VA to obtain missing records, and in particular, 
private medical records.  She did not submit authorizations 
or identify in writing sources of missing, pertinent 
evidence.  Rather, she submitted written statements 
reiterating previously-known lay allegations as to the cause 
of her husband's death and items like copies of the veteran's 
letters sent to his family during service (but all apparently 
sent before his tour of duty in Vietnam, according to the 
postmark dates on the copies of envelopes), which document 
nothing about psychiatric problems or combat stress, and a 
statement from the veteran's former girlfriend that the 
veteran appeared to be a different person after returning 
from service.  To the extent that the latter group of items 
might have been submitted to prove the veteran was in sound 
psychiatric health before combat, they are not sufficient 
evidence under Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992) (Lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over time when such symptomatology is within the purview of, 
or may be readily recognized by, lay persons; however, lay 
evidence is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.).     

As for the timing of the letter, the Pelegrini Court 
explicitly stated that, notwithstanding the requirement that 
a valid VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, during the appeal period, the appellant was notified of 
what the basic legal elements of her claim are, including the 
governing "new and material evidence" standard, and why the 
claim remains denied, and as well, what her and VA's 
respective claim substantiation responsibilities entail.  
Nonetheless, even after she was notified of a 60-day 
opportunity to further comment on the claim through the 
issuance of a June 2004 SSOC reflecting the RO's still-
unfavorable determination, no new evidence was submitted.  
Nor did she claim that VA failed to comply with VCAA notice 
requirements, or that she has any evidence in her possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  Based upon 
such considerations, the Board finds no prejudicial defect as 
to the timing or even the substantive content of the notice.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the service verification/medical records, VA and 
private medical records, and lay evidence in the form of the 
appellant's hearing testimony and written statements from her 
and another layperson.  Again, the appellant did not report 
the existence of other new, material records despite 
appropriate notice during the appeal period that she may do 
so.  Therefore, the Board concludes that VA has met its duty-
to-assist obligations.   


	(CONTINUED ON NEXT PAGE)




ORDER

No new and material evidence pertaining to the claim of 
entitlement to service connection for the cause of the 
veteran's death having been received, the claim is not 
reopened.  The appeal is denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


